Citation Nr: 1539264	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  05-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a right ankle sprain.

2.  Whether new and material evidence has been received to reopen service connection for residuals of a coccyx contusion.

3.  Entitlement to service connection for residuals of a right great toe injury. 

4.  Entitlement to service connection for rheumatic heart disease, claimed as a residual of strep throat.

5.  Entitlement to service connection for rheumatoid arthritis, including as due to rheumatic heart disease.

6.  Entitlement to service connection for a respiratory disorder, to include asthma and bronchitis, including as due to rheumatic heart disease or a qualifying chronic disability to include undiagnosed illness.

7.  Entitlement to service connection for blackouts, including as due to rheumatic heart disease or a qualifying chronic disability to include undiagnosed illness.

8.  Entitlement to service connection for dizziness, including as due to rheumatic heart disease or a qualifying chronic disability to include undiagnosed illness.

9.  Entitlement to service connection for a skin disorder, to include rashes and seborrheic dermatitis, including as due to a qualifying chronic disability to include undiagnosed illness.

10.  Entitlement to service connection for a sleep disorder, memory problems, and fatigue, including as due to the service-connected acquired psychiatric disorder or a qualifying chronic disability to include undiagnosed illness.  

11.  Entitlement to service connection for headaches, including as due to a qualifying chronic disability to include undiagnosed illness.

12.  Entitlement to service connection for an eye disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

(The issue of entitlement to waiver of overpayment of VA compensation benefits, to include the validity of the overpayment created, in the amount of $1,404.00, will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1979 to August 1991, including service in the Southwest Asia Theater of Operations from November 1990 to February 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a March 1994 written statement, the Veteran indicated that he wanted to file a claim for service connection for sore aching joints, dizzy spells, and fatigue (claimed as being constantly tired) based on "expos[ure] to something during [his] tour in Saudi Arabia."  This claim was not adjudicated by the RO until the Veteran refiled for service connection in October and December 2000.  A claim to reopen service connection for residuals of a right ankle sprain and residuals of a coccyx contusion was received in October 2000.  A claim for service connection for rheumatoid arthritis, residuals of a right great toe injury, rheumatic heart disease, a skin disorder, a respiratory disorder, blackouts, a sleep disorder, memory problems, fatigue, dizziness, an eye disorder, and headaches was received in December 2000. 

The issues on appeal were previously remanded by the Board in June 2009, July 2012, and July 2014; however, the Board finds that additional development is required prior to the adjudication of the appeal.  In June 2014, the Veteran testified at a videoconference hearing at the local RO in Louisville, Kentucky, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  

The issues of whether new and material evidence has been received to reopen service connection for ulcerative colitis and a higher initial rating for service-connected hemorrhoids have been raised by the record (see June 2014 Board hearing transcript), but it is not clear from the evidence of record whether these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  While there is some indication in the record that these issues were merged into the current appeal in May 2014, review of the claims files does not reflect any development or adjudication by the AOJ, or any evidence, statements, or notices of disagreement submitted by the Veteran.  In July 2014, the Board referred these issues of adjudication by the AOJ, which does not appear to have been conducted.  For these reasons, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action, including attaching to the record any evidence and adjudications in its possession but not reflected in the record (claims files).  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.  


REMAND

Reopening Service Connection for Residuals of a Right Ankle Sprain 
and Residuals of a Coccyx Contusion

In July 2012 and July 2014, the Board, in pertinent part, remanded the issues of whether new and material evidence has been received to reopen service connection for residuals of a right ankle sprain and a coccyx contusion to provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) that addresses the laws and regulations in effect prior to August 29, 2001 for new and material evidence.  The standard for new and material evidence was amended in August 2001.  See 38 C.F.R. § 3.156(a).  However, that amendment applies only to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  

For claims, as in this case, filed prior to August 29, 2001, in order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

Since the claim to reopen service connection was received before August 29, 2001 (in October 2000), the law in effect when the claim was filed is applicable.  Review of the claims file reflects that the appropriate VCAA reopening notice has still not been provided to the Veteran; therefore, additional remand is required for the AOJ to provide the Veteran the appropriate VCAA notice.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Service Connection for a Right Great Toe Disorder

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the September 2014 VA examination report, the VA examiner referenced a February 2013 VA rheumatology consult report.  Review of the evidence of record reflects that these treatment records have not been associated with the claims file.  Further, VA treatment records dated after February 2012 have not been associated with the claims file. The AOJ should attempt to obtain any outstanding VA treatment records related to the issues on appeal, including the February 2013 VA rheumatology consult report noted in the September 2014 VA examination report.


Service Connection for Rheumatic Heart Disease 

A November 1987 service treatment record notes that the Veteran was coughing up blood with green colored mucus and diagnosed the Veteran with hemoptysis.  June 1998 private treatment records note that the Veteran was hospitalized for hemoptysis (coughing up blood).  The private treatment records note that the Veteran reported developing a flu-like syndrome while on National Guard maneuvers that resulted in hemoptysis.  In a March 2008 written statement, the Veteran contended that the heart disorder is related to when he coughed up blood during service because, after the December 2000 myocardial infarction, a doctor told him that he had been coughing up blood because his "valves have been building pressure and the blood is being forced back in to [his] lungs."  In a December 2000 written statement, the Veteran contended that the bleeding from the lungs and shortness of breath are a result of heart disease.

In the July 2015 post-remand brief, the representative contended that VA should consider whether the service-connected acquired psychiatric disorder (unspecified trauma and stressor related disorder) caused or aggravated the remaining disabilities on appeal, specifically to include the Veteran's cardiovascular problems.  No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether the claimed rheumatic heart disease (1) is casually related to the in-service instance of coughing up blood, or (2) was caused or aggravated (permanently worsened in severity) by the service-connected acquired psychiatric disorder.  

Further, the September 2014 VA examination report notes that the Veteran does not have nor has he ever had congestive heart failure.  However, March and June 2003 private radiology reports and a January 2005 VA treatment record note congestive heart failure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Based on the above, the Board finds that remand is required to obtain additional medical opinions regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006).

Service Connection for Dizziness and Fatigue

On the July 1991 report of medical history (in connection with the service separation physical examination report), the Veteran endorsed dizziness or fainting spells.  In a March 1994 written statement, the Veteran reported dizzy spells and fatigue related to service in Saudi Arabia during the Persian Gulf War.  A March 2005 VA examiner opined that the fatigue and black outs the Veteran experienced since December 2000 were secondary to the valve and coronary disease.  

No VA or private medical opinion is of record with an etiology opinion specifically addressing the question of whether the claimed dizziness and fatigue were incurred in or caused by service.  Further, it is not clear from the evidence of record whether the Veteran's claimed sleep disorder, memory problems, dizziness, blackouts, and fatigue are separate disabilities from the service-connected acquired psychiatric disorder or (currently) non-service-connected heart disorders.  As such, the Board finds that remand is required to obtain medical opinions regarding these claims.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.   

Service Connection for a Respiratory Disorder 

March 1985 service treatment records note that the Veteran reported progressive exertional dyspnea following possible inhalation of chlorine gas nine months prior.  Pulmonary function tests reflected normal spirometry without evidence of any significant restriction or obstruction. 

The Board finds that it is unclear from the evidence of record whether the Veteran has a current respiratory disorder. The March 2005 VA respiratory examination report noted that the Veteran had mild-to-moderate dyspnea on exertion, but that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder of the lungs or residuals thereof.  However, in rendering this opinion, the VA examiner did not note or discuss the prior respiratory diagnoses throughout the claims file.  June 1998 private treatment records note that the Veteran had chronic obstructive pulmonary disease (COPD) and acute bronchitis.  A January 2001 VA radiology report notes chronic changes of both lungs.  A March 2003 private treatment record notes that the Veteran had an underlying diagnosis of asthma.  As there remains some question as to whether the Veteran has a current respiratory disability, the Board finds that an additional VA examination is necessary.  Id.    

Service Connection for Rheumatoid Arthritis 

On the July 1991 report of medical history (in connection with the separation physical examination report), the Veteran endorsed swollen or painful joints and reported a history of arthritis.  In the March 1994 written statement, the Veteran reported sore aching joints related to service in Saudi Arabia during the Persian Gulf War.  A December 1999 private serology report notes a positive test for rheumatoid arthritis.  A June 2005 VA treatment record notes that, despite the positive rheumatoid factor, the treating physician was unconvinced that the Veteran has rheumatoid arthritis.  See also April 2005 VA treatment record.

No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of (1) whether the Veteran has rheumatoid arthritis and (2) whether the claimed rheumatoid arthritis was incurred in or caused by service.  The Board finds that remand is required to obtain medical opinions regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, supra.   

Service Connection for a Skin Disorder

Initially, the September 2014 VA examination report notes that the Veteran reported telling the RO to drop the claim for service connection for a skin disorder.  If it is the Veteran's intention to withdrawal this aspect of the appeal, the Veteran or representative should file the withdrawal in writing pursuant to 38 C.F.R. § 20.204 (2015). 

Next, the September 2014 VA examiner opined that the claimed skin disorder was less likely than not incurred in or caused by service, to include the in-service psoriasis in 1985 or the healing lesion on the Veteran's nose noted on the 1991 service separation physical.  The VA examiner opined that there was no evidence of a resulting chronic disability either during service or thereafter because the Veteran had not had any medical evaluation or treatment for dermatitis since service separation.  

The Board finds that the September 2014 VA examination report is inadequate because it is based on the inaccurate factual predicate that the Veteran received no post-service treatment for a skin disorder.  June and November 2008 private treatment records note that the Veteran was treated for a skin rash on the arms.  See Reonal, 5 Vet. App. at 461.

Further, the VA examiner did not address the lay statements submitted by the Veteran and other laypersons that the Veteran experienced "breakouts" of skin rashes since service separation.  See October 2008 written statements.  In the July 2015 post-remand brief, through the representative, the Veteran contended that the skin problems began during active service and were recurrent after service separation.  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  The Board finds that observing the recurrence of a skin disorder is something susceptible to lay observation and serves as some evidence of a chronic skin disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed skin disorder.  38 C.F.R. § 3.159(c)(4); McLendon, supra.

Service Connection for Vision Black Spots

In July 2014, the Board, in pertinent part, remanded the appeal to provide a VA examination to assist in determining the nature and etiology of the claimed vision black spots.  The July 2014 Board remand instructions specifically directed that the Veteran was to be scheduled for a "VA examination(s) to assist in determining the nature and etiology of any current . . . vision black spots."

Review of the September 2014 VA examination report indicates that an in-person eye examination was not conducted and that the rendered medical opinion appears based on chart review only.  As such, the Board finds that there has not been substantial compliance with the prior Board remand orders and an additional VA examination is necessary.  See Stegall, 11 Vet. App. at 271.
  
Intertwined Issues

Finally, the Board finds that any decision with respect to the issues of service connection for a respiratory disorder, dizziness, blackouts, rheumatoid arthritis, headaches, and sleep disorder, memory problems, and fatigue are inextricably intertwined with the service connection claim for rheumatic heart disease and the pending claim of service connection for a great right toe disorder is inextricably intertwined with the service connection claim for rheumatoid arthritis because a hypothetical grant of the pending appeals for service connection for rheumatic heart disease or rheumatoid arthritis could significantly change the adjudication of the remaining service connection issues on appeal.  Such a grant of service connection would provide another theory of entitlement (secondary service connection under 38 C.F.R. § 3.310 (2015)) under which service connection could potentially be granted.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also 38 C.F.R. § 3.310.  

The Veteran has consistently contended throughout the course of this appeal, that all the claimed disorders are related to the rheumatic heart disease, which, in turn, he contends was caused by active service.  See e.g., January 2011 written statement, June 2014 Board hearing transcript.  As such, consideration of the issues of service connection for a right great toe disorder, respiratory disorder, dizziness, blackouts, rheumatoid arthritis, and sleep disorder, memory problems, and fatigue will be deferred until the intertwined issues are either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide VCAA notice that addresses the regulation in effect prior to August 29, 2001 for new and material evidence (which has been provided in detail above).  As the claims to reopen service connection were filed in October 2000, the issues of whether new and material evidence has been received for the residuals of a right ankle disorder and a coccyx contusion should be adjudicated under the criteria in effect prior to August 29, 2001.

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the issues on appeal, specifically the February 2013 VA rheumatology report noted on the September 2014 VA examination report.

3.  Then, schedule a VA examination(s) to assist in determining the etiology of the claimed rheumatic heart disease, dizziness, blackouts, fatigue, sleep disorder, memory loss, respiratory disorder, rheumatoid arthritis, skin disorder, and vision black spots.  The VA examiner should review the claims folder.  The examiner should offer the following opinions with supporting rationale:

A)  Rheumatic Heart Disease 

Is it at least as likely as not (50 percent or greater probability) that each current heart disorder was incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss the (1) Veteran's contention a doctor told him that had been coughing up blood (including in service) because his "valves have been building pressure and the blood is being forced back in to [his] lungs" and (2) that the Veteran has previously been diagnosed with congestive heart failure.

Is it at least as likely as not (50 percent or greater probability) that each current heart disorder was caused by the service-connected acquired psychiatric disorder?

Is it at least as likely as not (50 percent or greater probability) that each current heart disorder was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected acquired psychiatric disorder?

B)  Dizziness, Blackouts, Fatigue, Sleep Disorder, and Memory Loss

Does the Veteran have any separately diagnosed sleep disorder, cognitive disorder to include memory problems, dizziness/vertigo, disorder manifested by blackouts, or fatigue disorder?

Is it at least as likely as not (50 percent or greater probability) that any current cognitive disorder manifested by memory problems, disorder manifested by blackouts, vertigo, or fatigue disorder (manifested during any part of the appeal period) was incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss 
(1) the July 1991 report of medical history in which the Veteran endorsed dizziness and fainting spells and (2) the March 1994 written statement from the Veteran that he had experienced dizzy spells and fatigue since service separation.

C)  Respiratory Disorder 

Does the Veteran have a currently diagnosed respiratory disorder?  The VA examiner should note and discuss the previous diagnoses of COPD, asthma, bronchitis, and chronic changes in the lungs reflected in the VA and private treatment records associated with the claims file.

Is it at least as likely as not (50 percent or greater probability) that each current respiratory disorder (manifested during any part of the appeal period) was incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss the March 1985 service treatment records noting that the Veteran reported progressive exertional dyspnea following possible inhalation of chlorine gas.  

D)  Rheumatoid Arthritis 

Does the Veteran have a current diagnosis of rheumatoid arthritis?  The VA examiner should note and discuss the June 2005 VA treatment record noting that the Veteran may not have a diagnosis of rheumatoid arthritis 

Is it at least as likely as not (50 percent or greater probability) that any current rheumatoid arthritis (manifested during any part of the appeal period) was incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss (1) the July 1991 report of medical history where the Veteran endorsed painful or swollen joints and (2) the March 1994 written statement from the Veteran reported aching joints since service separation.

E)  Skin Disorder 

Is it at least as likely as not (50 percent or greater probability) that each diagnosed skin disorder (manifested during any part of the appeal period) was incurred in or caused by active service?  The VA examiner should note and discuss (1) the lay statements from the Veteran and others of recurrent skin rashes since service separation and (2) the November 2008 post-service treatment for dermatitis. 

F)  Vision Black Spots

Is it at least as likely as not (50 percent or greater probability) that each diagnosed eye disorder (manifested during any part of the appeal period) was incurred in or caused by active service?  The VA examiner should note and discuss the in-service corneal abrasion of the left eye.

4.  Then, readjudicate the issues on appeal.  For any aspect of the appeal that remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The pending claims of service connection for a respiratory disorder, dizziness, blackouts, rheumatoid arthritis, headaches, sleep disorder, memory problems, and fatigue are inextricably intertwined with the appeal for service connection for rheumatic heart disease and the pending claim of service connection for a great right toe disorder is inextricably intertwined with the appeal for service connection for rheumatoid arthritis; therefore, consideration of these issues must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, supra.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


